Title: From Benjamin Franklin to Mary Stevenson, 25 March 1763
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Polley
Philada. March 25. 1763
Your pleasing Favour of Nov. 11 is now before me. It found me as you suppos’d it would, happy with my American Friends and Family about me; and it made me more happy in showing me that I am not yet forgotten by the dear Friends I left in England. And indeed why should I fear they will ever forget me, when I feel so strongly that I shall ever remember them!
I sympathise with you sincerely in your Grief at the Separation from your old Friend, Miss Pitt. The Reflection that she is going to be more happy when she leaves you, might comfort you, if the Case was likely to be so circumstanc’d; but when the Country and Company she has been educated in, and those she is removing to, are compared, one cannot possibly expect it.
I sympathize with you no less in your Joys. But it is not merely on your Account that I rejoice at the Recovery of your dear Dolly’s Health. I love that dear good Girl myself, and I love her other Friends. I am therefore made happy by what must contribute so much to the Happiness of them all. Remember me to her, and to every one of that worthy and amiable Family most affectionately.
Remember me in the same manner to your and my good Doctor and Mrs. Hawkesworth. You have lately, you tell me, had the Pleasure of spending three Days with them at Mr. Stanley’s. It was a sweet Society! (Remember me also to Mr. and Mrs. Stanley, and to Miss Arlond)—I too, once partook of that same Pleasure, and can therefore feel what you must have felt. Of all the enviable Things England has, I envy it most its People. Why should that petty Island, which compar’d to America is but like a stepping Stone in a Brook, scarce enough of it above Water to keep one’s Shoes dry; why, I say, should that little Island, enjoy in almost every Neighbourhood, more sensible, virtuous and elegant Minds, than we can collect in ranging 100 Leagues of our vast Forests. But, ’tis said, the Arts delight to travel Westward. You have effectually defended us in this glorious War, and in time you will improve us. After the first Cares for the Necessaries of Life are over, we shall come to think of the Embellishments. Already some of our young Geniuses begin to lisp Attempts at Painting, Poetry and Musick. We have a young Painter now studying at Rome: Some Specimens of our Poetry I send you, which if Dr. Hawkesworth’s fine Taste cannot approve, his good Heart will at least excuse. The Manuscript Piece is by a young Friend of mine, and was occasion’d by the Loss of one of his Friends, who lately made a Voyage to Antigua to settle some Affairs previous to an intended Marriage with an amiable young Lady here; but unfortunately died there. I send it you, because the Author is a great Admirer of Mr. Stanley’s musical Compositions, and has adapted this Piece to an Air in the 6th Concerto of that Gentleman, the sweetly solemn Movement of which he is quite in Raptures with. He has attempted to compose a Recitativo for it; but not being able to satisfy himself in the Bass, wishes I could get it supply’d. If Mr. Stanley would condescend to do that for him, thro’ your Intercession, he would esteem it as one of the highest Honours, and it would make him excessively happy. You will say that a Recitativo can be but a poor Specimen of our Music. ’Tis the best and all I have at present; but you may see better hereafter.

I hope Mr. Ralph’s Affairs are mended since you wrote. I know he had some Expectations when I came away, from a Hand that could help him. He has Merit, and one would think ought not to be so unfortunate.
I do not wonder at the Behaviour you mention of Dr. Smith towards me, for I have long since known him thoroughly. I made that Man my Enemy by doing him too much Kindness. Tis the honestest Way of acquiring an Enemy. And since ’tis convenient to have at least one Enemy, who by his Readiness to revile one on all Occasions may make one careful of one’s Conduct, I shall keep him an Enemy for that purpose; and shall observe your good Mother’s Advice, never again to receive him as a Friend. She once admir’d the benevolent Spirit breath’d in his Sermons. She will now see the Justness of the Lines your Laureat Whitehead addresses to his Poets, and which I now address to her,

Full many a peevish, envious, slanderous Elf,
Is,—in his Works,—Benevolence itself.
For all Mankind—unknown—his Bosom heaves;
He only injures those with whom he lives.
Read then the Man:—does Truth his Actions guide,
Exempt from Petulance, exempt from Pride?
To social Duties does his Heart attend,
As Son, as Father, Husband, Brother, Friend?
Do those who know him love him?—If they do,
You’ve my Permission: you may love him too.


Nothing can please me more than to see your philosophical Improvements when you have Leisure to communicate them to me. I still owe you a long Letter on that Subject, which I shall pay.
I am vex’d with Mr. James that he has been so dilatory in Mr. Maddison’s Armonica. I was unlucky in both the Workmen that I permitted to undertake making those Instruments. The first was fanciful, and never could work to the purpose, because he was ever conceiving some new Improvement that answer’d no End: the other, I doubt, is absolutely idle. I have recommended a Number to him from hence, but must stop my hand.
Adieu, my dear Polly, and believe me as ever, with the sincerest Esteem and Regard, Your truly affectionate Friend, and humble Servant
B Franklin

My Love to Mrs. Tickell and Mrs. Rooke, and to Pitty when you write to her. Mrs. Franklin and Sally desire to be affectionately remembr’d to you.
P.S. I find the printed Poetry I intended to enclose will be too bulky to send per the Packet: I shall send it by a Ship that goes shortly from hence.
Miss Stevenson
 Endorsed: Phil Mar 25–63
